Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 08 February 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2, 5-6, 8-10, 12 and 18-21 have been canceled.
2. No new Claims have been added.
3. Claims 1, 7, 11 and 13-14 have been amended. 
4. Remarks drawn to rejections under 35 USC 112 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been overcome by amendment. Support is seen at page 14, lines 3-8.
6. The rejection of Claims 1, 3, 4, 12-17, 22 under 35 U.S.C. 103 as being unpatentable over Diehn et al (US 2014/0314706 A1) in view of Chiu et al (US 8,899,277) has been withdrawn in view of the amendment to claim 1. 
7. The rejection of Claims 1, 5-11 under 35 U.S.C. 103 as being unpatentable over Diehn et al (US 2014/0314706 A1) in view of Chiu et al (US 8,899,277) and further in view of Bee Eng Mary et al (US 2012/0164208 A1; Mary) has been withdrawn and replaced by the obviousness rejection below. The rejection of claims 5-6 and 8-10 have been rendered moot by cancelation.

	The following rejections are necessitated by Applicant's amendment filed 08 February 2022 wherein the limitations in pending claims 1, 7, 11 and 13-14 have been amended. Claim 1 has been amended to recite limitations regarding the alkyl chain length and the hydrophobically modified chitosan having antimicrobial properties greater than native chitosan. Support for the amendment is seen at page 13, last line through page 14, line 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3-4, 7, 11, 13-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Diehn et al (US 2014/0314706 A1; of record) in view of Chiu et al (US 8,899,277, of record) and further in view of Bee Eng Mary et al (US 2012/0164208 A1, of record).
Diehn discloses a material comprising a hydrophobically modified chitosan. The material has antimicrobial properties (abstract, para 0008; part of the limitation of claim1 and limitation of claim 7-hydrophobic indicates water repellant nature. The long carbon chain is also flexible). The chitosan is modified with alkyl groups having from 8 to 18 carbons (para 0037; as in claim 1). Diehn also teaches that the modified chitosan of its invention also includes modification at the amines (part of the limitation of claim 11). Diehn does not disclose a textile material and a higher antimicrobial activity compared to native chitosan as in claim 1 and the limitations of claims 3, 4, 11(attachment to as many as 50% of amines), 13-17 and 22.
Chiu et al teaches chitosan containing textile material comprising chitosan. The chitosan has antibacterial activity against MRSA (abstract; part of the limitations of claims 1, 3 and 4). Chiu teaches that the chitosan can be made into rayon fiber. The antimicrobial chitosan can be incorporated into medical textiles, hospital apparels (col. 8, lines 7-45; limitations of claims 13, 14, 15 and 22). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the instant hydrophobically modified chitosan and incorporate it into a textile material since Chiu teaches textile material comprising chitosan that has antimicrobial properties against MRSA and Diehn’s hydrophobically modified chitosan is antimicrobial. Mary teaches that the antimicrobial activity of hydrophobically modified chitosan is greater that native chitosan. One of ordinary skill in the art would have a reasonable expectation that the hydrophobically modified chitosan, which has antimicrobial properties (as taught by Diehn) would have the said property greater than that of native chitosan. It would be obvious to the artisan to modify the chitosan of Diehn as in instant claims 7, 11, 13, 14, 16-17 and 22 in order to look for chitosan derivatives having enhanced antimicrobial properties.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known 
According to the rationale discussed in KSR above, the rationale in (A) -(C) above are seen to be applicable here since based on the prior art teachings, hydrophobically modified chitosan is known to have antimicrobial properties (Diehn). Antimicrobial chitosan is known to be incorporated into textiles (Chiu) and hydrophobically modified chitosan has antimicrobial activity that is greater than native chitosan (Mary). Thus, it is obvious to combine prior art elements and improve the product of the prior art to yield predictable results by making a textile material comprising the hydrophobically modified chitosan of Diehn.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product improvement is the motivation.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1 and 5-11 under 35 USC 103 arguing that claim 1 has been amended to incorporate the limitations of claim 12. The present application provides data directed to hydrophobically modified chitosan’s enhanced antimicrobial property 
Diehn is directed to hydrophobically modified chitosan with inherent antimicrobial properties for wound treatment. Diehn does not suggest that its hydrophobically modified chitosan has higher antimicrobial activity than native chitosan. Chiu is drawn to high wet modulus rayon fiber containing chitosan. Chiu does not suggest that the hydrophobically modified chitosan would have higher antimicrobial activity than the native chitosan. Mary is directed to polyquaternized chitosan derivatives which forms a hydrogel matrix for protecting and coating devices. Mary is directed to polymerizable modifications of chitosan. Mary does not explicitly teach that hydrophobically modified chitosan has antimicrobial activity that is greater than chitosan and does not provide any data for the same. Therefore, there is no motivation for the artisan to incorporate the instant modification into a natural or synthetic fiber. The references do not provide advantages in doing so. There is no prima facie case of obviousness (pages 5-6 of Remarks).
Applicant’s arguments have been considered but are not found to be persuasive even if it applies to the rejection above. It has been acknowledged that Diehn does not teach that the antimicrobial activity of the hydrophobically modified chitosan is greater than that of native chitosan. Chiu also does not suggest that. However, Mary teaches that the hydrophobically modified chitosan of its invention exhibits potent antimicrobial activity against bacteria and fungi. This teaching suggests clearly to one of ordinary skill in the art that hydrophobically .


Conclusion
1. Claims 1, 3-4, 7, 11, 13-17 and 22 are rejected.
2. Groups II and III Claims 18-21 have been cancelled.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623